Exhibit 10.4


AMENDMENT TO
RETENTION AND EMPLOYMENT AGREEMENT


THIS AMENDMENT TO RETENTION AND EMPLOYMENT AGREEMENT (this “Amendment”),
effective as of January 1, 2010, is made on December 31, 2009 between MASSEY
ENERGY COMPANY, a Delaware corporation (the “Company”), and JOHN CHRISTOPHER
ADKINS (the “Executive”).


WITNESSETH:


WHEREAS, the Company and Executive previously entered into an amended and
restated Retention and Employment Agreement on December 23, 2008 (the
“Employment Agreement”); and


WHEREAS, the Company and Executive desire to amend the Employment Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth (including definitions of capitalized terms
which are set forth in Section 18 and throughout the Employment Agreement) and
intending to be legally bound hereby, the Company and Executive agree as
follows:


1.  Section 5.2 of the Employment Agreement is amended to read as follows:


5.2 Severance Benefit.  The Executive previously entered into a Change in
Control Agreement which shall govern the Executive’s rights, duties and
obligations in the event of the Executive’s cessation of employment with the
Company (or any successor) covered by the Change in Control Agreement.  In the
event of the Executive’s cessation of employment with the Company during the
period of this Agreement for any reason other than for “Cause” (as defined, and
determined pursuant to the procedure in the Change in Control Agreement) under
circumstances where such cessation of employment is not covered by the Change in
Control Agreement, then the Company shall pay to the Executive or if the
Executive is deceased to the Executive’s estate, within 30 days following
Executive’s cessation of employment with the Company, a lump sum payment equal
to $1,600,000 (the “Severance Benefit”), unless the Executive elects to
terminate his employment voluntarily during the term of this Agreement other
than for any reason which would constitute “a Constructive Termination
Associated with a Change in Control” (as defined, and determined pursuant to the
procedure, in the Change in Control Agreement, under circumstances where such
Constructive Termination is not covered by the Change in Control Agreement).


2.  In all other respects, the Employment Agreement is unchanged.


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of December 31, 2009.


        MASSEY ENERGY COMPANY

   
By:
/s/ John M. Poma
 
Name:
John M. Poma
Title:
Vice President and Chief Administrative Officer
     
/s/ John Christopher Adkins
   
John Christopher Adkins



